DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Response to 112(b) Rejections:	 Applicant's arguments filed on 06/04/2021 have been fully considered but they are not persuasive. With respect to claims 2, 9 and 17, Applicant’s amendments do not overcome the rejections set forth in this Office Action.
Response to 102(a)(2) Rejections: Applicant's arguments filed 06/04/2021 have been fully considered but they are not persuasive.
Page 10, lines 5-14 of the Remarks, Applicants argue Na’s system does not switch from a non-standalone connection to standalone connection. Examiner respectfully disagrees. Paragraphs {0091] and [0123], Na discloses: 

[0091] When the expected throughput of the 5G network is higher than the expected throughput of the 4G network, which corresponds to the current data transmission path, the determination unit 120 may determine to switch the data transmission path for transmitting user plane data from the current 4G network to the 5G network.

[0123] When the expected throughput of the 5G network is higher than the expected throughput of the 4G network, which corresponds to the current data transmission path, the determination unit 120 may determine to switch the data transmission path for transmitting user plane data from the current 4G network to the 5G network.


In addition, paragraphs [0052]-[0053] and [0076], Na also discloses: 

[0052] Further, the terminal apparatus 100 according to an embodiment of the present disclosure may also support a standalone technology in the 5G environment. 
(Emphasis added).
[0053] Accordingly, when the terminal apparatus 100 operates in a standalone mode, according to the DC technology, the terminal apparatus 100 may access the 5G 3.5 GHz BS 10A as the master node and the 5G 28 GHz BS 10B as the secondary node, or inversely may access the 5G 28 GHz BS 10B as the master node and the 5G 3.5 GHz BS 10A as the secondary node. 
(Emphasis added).
And:

[0076] Of course, when the terminal apparatus 100 operates in the standalone mode in the 5G environment, the terminal apparatus 100 may process the dual connectivity operation of accessing the 5G 3.5 GHz BS 10A as the master node and the 5G 28 GHz BS 10B as the secondary node, or inversely may access the 5G 28 GHz BS 10B as the master node and the 5G 3.5 GHz BS 10A as the secondary node.

(Emphasis added).

	It indicates that Na’s system can be operated in standalone mode after switching from a non-standalone mode.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 9 and 17 recite “the 4G base station is associated with a first frequency band; the 5G base station is associated with a second frequency band; and the second frequency band is a lower frequency band than the first frequency band.” Since each of 4G system and 5G system has a frequency range. It is unclear what is meant by the second frequency in the 5G base station is lower than the first frequency in the 4G base station.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-10, 13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Na, Na, US Pub. 2020/0280901.
Regarding claims 1, 7 and 15, Na discloses a terminal device and a method by which a terminal device switches a data transmission path, comprising one or more processors; a memory; and one or more components stored in the memory and executable by the one or more processors to perform operations (see fig. 1, UE 100 inherently comprises a processor and a memory and one or more components stored in the memory and executable by the processor) comprising: establishing a first connection with a user equipment (UE), a Fourth Generation (4G) base station, and a Fifth Generation (5G) base station, wherein the first connection is anchored via the 4G  base station and is a non-standalone connection (see fig. 1, p. [0009], [0036], UE has dual connectivity with 4G LTE BS 200 and 5G networks 10, i.e. non-standalone), and wherein a first part of user plane data is communicated via the 4G base station and the 5G base station (p. [0009], [0036], since UE has dual connectivity with 4G LTE and 5G networks; therefore, a first part of user plane data is communicated via the 4G base station and the 5G base station); determining a throughput associated with the first connection; determining an estimated throughput associated with a second connection, wherein the second connection is to be anchored via the 5G base station and is a standalone connection; determining that the estimated throughput is higher than the throughput; and establishing, based at least in part on the estimated throughput being higher than the throughput, switching to the second connection with the UE and the 5G base station); wherein the switching includes communicating a second part of the user plane data via the 5G base station (see figs. 2-4, p. [0090]-[0091], the determination unit 120 of UE 100 identifies each of expected throughput of the 4G network according to radio environment information of the 4G network and expected throughput of the 5G network according to radio environment information of the 5G network. When the expected throughput of the 5G network is higher than the expected throughput of the 4G network, which corresponds to the current data transmission path, the determination unit 120 determines to switch the data transmission path for transmitting user plane data from the current 4G network to the 5G network. Further, p. [0011], [0053] and [0076], Na discloses the terminal apparatus 100 operates in a standalone mode with the 5G BS. Therefore, the switching includes communicating a second part of the user plane data via the 5G base station). 
Regarding claims 2, 9 and 17, as best understood, Na discloses the 4G base station is associated with a first frequency band (UE 100 communicates with the 4G BS 200 according to the 4G frequency bands); the 5G base station is associated with a second frequency band (UE 100 communicates with the 5G BS 10 according to the 5G frequency bands); and the second frequency band is lower than the first frequency band (the frequency bands of the 4G may lower, the same, or higher 5G frequency bands). 
Regarding claims 5-6, 13 and 20, Na discloses the operations further comprising: in association with the first connection, sending a command to the UE to transmit data to the 4G base station and the 5G base station substantially simultaneously (see p. [0009], [0036], UE has dual connectivity with 4G LTE and 5G networks, and fig. 4); or in association with the first connection, sending a command to the UE to transmit data to the 4G base station and the 5G base station in non-overlapping time periods (see fig. 5, S10 and S20 were sent in difference of time).
Regarding claims 8 and 16, Na discloses the first base station is an eNodeB (see fig. 1, 4G/LTE BS 200); and the second base station is a gNodeB (fig. 1, 5G BS 10).
(according to the LTE and 5G protocols, the frequency bands of the 4G may have the same as 5G frequency bands).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 3, 11, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Na as shown above.
Regarding claims 3, 11 and 19, Na does not disclose the operations further comprising: determining an intermodulation distortion (IMD) level associated with the first connection; determining that the IMD level is above a threshold level: and establishing the second connection further based at least in part on the IMD level being above the threshold level. Examiner takes official notice that this features are well-known in the art. It would have been obvious to one ordinary skill in the art at the time the invention was made to adapt these well-known features into Na’s system in order to improve quality of service.
Regarding claim 14, Na does not disclose in association with the first connection, receiving an indication from the UE that the UE is transmitting using a single uplink transmission. Examiner takes official notice that this feature is well-known in the art. It would have been obvious to one ordinary skill in the art at the time the invention was made to adapt the well-known feature into Na’s system in order to guarantee customer service.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/THAI D HOANG/Primary Examiner, Art Unit 2463